United States District C@ase 1:20-p0-07011-JCB Document1 Filed @2xteM@Or oPagmdsaf use

Violation Notice

 

Location Code

NA 6

Violation Number

9106035

Officer No.

5 <.

Officer Name (Print)

 

 

Mona

 

 

 

2S:8 0202/80/L0 NVDS GAD

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Date and Time of Offense

Offense Charged OSPR OUSC 5 Stata Code

 

Nigro WO 36 CFR 4, D3 (AV!)
}s* Aue ar Sth St

Place of Offense

Offense Description: Factual Basis for Charge

HAZMAT 0

pea, De the. TE uence

lc ohol = Unsafe. Up

DEFENDANT INFORMATION J Prone: 702) 2ZYUY- LERS

 

Last Namo

day lot”

Street Address

City

First Name ML

 

 

State

Li

 

Machle head

 

Drivers License No.

ut O Juvenile | Sex

 

     

 

 

 

 

 

VEHICLE VIN:

 

 

 

Tag No.

T7YI3 |

Year | Make/Model PASS o | Color

oO SG
PA 1g tod cain a

 

 

 

 

 

 

 

 

 

 

 

 

 
 
   

 

E IS REQUIRED
A x Ais checked, youmust |B [1] If Box B is checked, you must pay
appear in court. See total collateral due or in lieu of payment
instructions. appear in court See instructions.
NP\ 410 lO4 $ M _ Forfeiture Amount
+ $30 Processing Fee
PAY THIS AMOUNT AT
www.cvb.uscourts.gov —] $ fh Totai Collateral Due
YOUR COURT DATE
if no court date is shown. will be notified of your a Ince Cate by mail.
Court Address Date
Time
i signifies tis pei admission of guilt. |
ee eee ot ps tiene Bg ie 6 pay the total
collateral due.
X Defendant Signature
ora cosy auanmaTE

*9106035*

(For issuance of an arrest warrant or summons)

| state that on 12/16. 20_19__ while exercising my duties as a
law enforcement officer in the District oMassachusetts _

I was on uniformed patrol in my marked patrol vehicle at the

in on oO ve

 

_turn tight ontn 5® St from 1" Ave, The vehicle did not come toa
complete stop at the posted stop aa and did not signal its turn. I
stopped the vehicle and identified the driver by as ace

TAYLOR. TAYLOR'S eyes Were Blassy aint his speech was ———

 

—an-elphabet-test,-countdown, and finger count TAYLOR was
—given two opportunities to perform the samealphabetand

ests. i sme. € Odor oO}

 

ut of. 4 lace
for One Leg Stand. I arrested TAYLOR for Operating Under the
Influence of Alcohol. I transported TAYLOR to the MA State
olice ord Barrac ere

 

bever rages 23 prior to the stop. . Lissued him 3 Mandatory Appearance
VN’s for violating 36 CFR 4.12 (Stop Sign Violation), 4.23 {a)(1)
0 ol), an ¢ (Re 0 mit to

 

statement is based upon:
my personal observation vm personal investigation
information supplied to me from my fellow officer's observation
other (explain above)
Zecociare under penalty of perjury that the information which | have set forth above and on the
of this violation notice is true and correct to the best of my knowledge.

an on: [4
oS (mm/dd/yyyy)

> ae

Officer's Signature

— cause has been stated for the issuance of a warrant.
oI

=~
Executed on:

 

Date (mm/ddlyyyy) U.S. Magistrate Judge

HAZMAT = Hazardous material involved in incident; PASS = 9 or more passenger
CDL = Commercial drivers license; CMV = Commercial vehicle involved in incident
United States District Cowst 1:20-po-07011-JCB Document 1 Filed 92/428 oPage-aief@use
Violation Notice

 

Location Code

MA 64

 

9106036

Officer No.

ISS

Officer Name (Print)

Morin

 

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

 

 

IA Gao US7| BCR 4.2ROk)

Medfed Sanacks ~MSP

 

Offense Description: Factual Basis for Charge

HAZMAT a

ReLisa\ to Solomit Xo a Gene)
Vest

 

DEFENDANT INFORMATION

Jrme FO DYVY - KTS

 

be

 

   

First Name

Wallace

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VEHICLE cMVvo
State Year | Ma’ © [Color
TT WG. 3) MA | )$ bad Exel bray
Q 1S REQUIRED APPEARANCE IS OPTIONAL /
5 A Box A is checked, youmust IB OJ if Box Bis checked, you must paf the
appear in court. See total collateral due or in lieu of payment
& p\a) y in court. See instructions.
O}o Dose $ iV 1A Forfeiture Amount
BN 192 + $30 Processing Fee
o PAY THIS AMOUNT AT
= www.cvb.uscourts.gov M A Total Collateral Due
So
x YOUR COURT DATE
BO Hf no court a nce date is shown will be notified of date by mal.
S Court Address Date
°
0 {Time
on
=] f eas
My signature signifies that | have Copy i notice notan of guilt. |
ite and i y the total

 

promise to appear for the hearing
collateral due.

X Defendant Signature

 

Originat - CVB Copy

~ (A a

eu
*9106036*

(For issuance of an arrest warrant or summons)

i state that on 12/16 20_49 while exercising my duties as a
law enforcement officer in the District of Massachusetts _

I was on uniformed patrol in my marked patrol vehicle at the
on Oo ve

 

complete stop at the posted and did not si its turn. I
stopped the vehicle and identified the driver by MA DL as ace

bedrails aame tyes Were £

 

for One Leg Stand. I arrested TAYLOR for Operating Under the

Influence of Alcohol. I transported TAYLOR to the MA State

 

beveranes prior the stop. flagged him 3 Maniatory Appearance
VN’s for violating 36 CFR 4, 12 (Stop Sign Violation), 4.23 (a){1)

O01), an Cc ¢. mut to an

 

2 The for statement is based upon:
|" my personal observation i“Tny personal investigation
& ~: information supplied to me from my fellow officer’s observation
>| | ~~ other (explain above)
‘deciare under penalty of perjury that the information which | have set forth above and on the
qface of this violation notice is true and correct to the best of my knowledge.

Be ctedon 12/1G/201F ee tf

 

 

S Date (mmi/ddtyyyy) Officer's Signature
o
Probable cause has been stated for the issuance of a warrant.
Si
Executed on:
Date {mm/ddlyyyy) U.S. Magistrate Judge

HAZMAT = Hazardous material invoived in incident; PASS = 9 or more passengor vehicle;
COL = Ci cial drivers li CMV =C jal vehicle involved in incident

 
United States District CG6ast 1:20-p0-07011-JCB Document1 Filed 92/4420 oPageaelduse

Violation Notice

 

maé4| 9106034 | Mon [sz

 

 

 

 

2S:3 0202/80/L0 NVDS GAD

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Date and Time of Offense Offense Charged @€FR OUSC 0 State Code

v2/}6 FO 2\ou| 3 © CFA Y. je
¥F fue ak Sh OS}

Foal une » Yield TVeGec
Contre) Ven ~Stop Sign
DEFENDANT INFORMATION JPnne:’ 5.) 24Y- 66 6S

First Name

Wallace. )

 

HAZMAT O

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

130]
ia Bc l Ble [Zo O
VEHICLE VIN: cMVo
Tag No. State Year | Make/Model PASS 0 [Color
TINI3) MA Lig oldu G
APPEARANCE4S- REQUIRED APPEARANCE & OPTIONAL 4
. placa a ia - nme BG cia tise don ra hou of payment
instructions. appear in court. ee
$ MA Forfeiture in
(VP)4201042. - +$30 Processing Fee
PAY THIS AMOUNT AT ---
www.cvb.uscourts.gov 4 § M A Total Collateral Due
so:coli vappumned Savi ree ct cn semea ae sari
Court Address Date
Time

 

 

an admission of guilt. |
appearance pay the tote!

 

 

x Defendant Signature
Oniginat-CVB Copy |

signatu fies that | a is violation -
neh or in
collateral due. ;

*9106034*

(For issuance of an arrest warrant or summons)

| state that on 12/446— 20_19_ while exercising my duties as a
law enforcement officer in the District of Massachusetts—

I was on uniformed patrol in my marked patrol vehicle at the
area is

in On 0: ve in wn.

 

lete stop at the sign and did not si; its turn. I
stopped the vehicle and identified the driver by MA DL as Wallace
ae Seen =e were glassy and his oa was

  

ee tests. He did not perform them as jnstrocted on both
attempts. TAYLOR consented to Standardized Field Sobriety
Tests. I smelled The odor of Snore ame Coming xm is

 

for Stand. I arre: i r
thease of Alcohol. I transported TAYLOR to the MA State
pas was Barracks were! read him the NPS OUT Rights

 
    

 

VN" $ i aot 36 om 4. 12 2 (Stop Sign Violation), 4. 23 (a\(1)
(OUT Alcohol), and 4.23 (CX(2) (Refusal to Submit to Chemical
~~ Testy. This incident was recorded. NPT9Z01042———____-__

Othe ing statement is based upon:
W.W my personal observation “my persona! investigation
”*— information supplied to me from my fellow officer’s observation
> _ other (explain above)
under penalty of perjury that the information which | have set forth above and on the

ee pe
S

 

Srocuted on: l Y
S Date (mm/d it Officer's Signature
o
Probable cause has been stated for the issuance of a warrant.
3
Executed on:
Date (mm/ddiyyyy) U.S. Magistrate Judge

HAZMAT = Hazardous material involved in incident; PASS = S or more passenger vehicle;
COL = Commercial drivers license; CMV = Commercial vehicle involved in incident
